DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

Receipt of Applicant’s Amendment file on 02/26/2021 is acknowledged. The amendment includes claims 1, 3, 5, 10-12, 15, 17-20 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1), further in view of Lee et al. (U.S. Pub. No. 2014/0095530 A1).
Regarding claim 1, Li teaches a method comprising: 
receiving an administrative request that indicates configuration details for a pluggable database (user interact with a database server of DBMS by submitting to the database server commands that cause the database server to perform operations on data stored in a database, paragraph [0052], line 1-4; a database command may be in the form of a database statement that conforms to a database language, data definition language (‘DLL’) commands are issue to a 
Li does not explicitly disclose: generating a configuration descriptor that specifies an asynchronous job based on the configuration details of the administrative request.
Clarkson teaches: generating a configuration descriptor that specifies an asynchronous job based on the configuration details of the administrative request a source device 130 that includes source containers 140 storing source data (shown in FIG. 1 as source containers 140-1, 140-2,… 140-L), and a cloud-based storage device 150, paragraph [0009], line 4-10; cloud-based storage 150 may include a network for accessing target devices 160, and target devices may include cloud storage containers (e.g., associated with restoration devices), paragraph [0016], line 1-3; command generation module may populate and/or generate the generic command, such as ‘copy Data from a First location to a Second location’, with the first location corresponding to a source container identifier 310 and the second location corresponding to a paired primary restoration device identifier 330 and/or a secondary restoration device identifier 340, paragraph [0038], line 1-8, Fig. 3A-3C; the commands may relate to an automated process to manipulate confirmation control parameters associated with cloud-based storage 150, for example, command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers 140 to restoration device 170, paragraph [0050], line 4-8; command generation module 420 may also generate a command to backup data in one of a synchronous mode or an asynchronous mode, in the asynchronous mode, changes may be made to target device 160 at defined intervals, paragraph [0042], line 1-3 and 7-8).

Motivation to do so would be to include generating a configuration descriptor that specifies an asynchronous job based on the configuration details of the administrative request to reduce bandwidth requirements and minimizing adverse effects on source device (Clarkson, paragraph [0042], line 9-11).
Li as modified by Clarkson do not explicitly disclose: accessing hosting metadata to detect at least one selected from the group consisting of: a current container database that already hosts the pluggable database and a target container database that will host the pluggable database.
Lee teaches: accessing hosting metadata to detect at least one selected from the group consisting of: a current container database that already hosts the pluggable database and a target container database that will host the pluggable database (paragraph [0027], [0032], [0039], [0045], paragraph [0052], [0059]-[0060], metadata includes table_sys entails such operations as updating the root database dictionary to define the pluggable database, such updates including, for example, adding a record to database_sys, database_sys as illustrate in Fig. 2 shown the pluggable databases and its associated dictionary store, thus it indicates that accessing table_sys [hosting metadata] to detect the current pluggable database in container DBMS and the dictionary files that will move/copy to target container BMDS as indicated by the new added record , the new added records indication of the pluggable database and its associated dictionary store).

Motivation to do so would be to include accessing hosting metadata to detect at least one selected from the group consisting of: a current container database that already hosts the pluggable database and a target container database that will host the pluggable database to reduce bandwidth requirements and minimizing adverse effects on source device (Clarkson, paragraph [0042], line 9-11).
Li as modified by Clarkson and Lee further teach: executing the asynchronous job to configure the pluggable database based on at least one selected from the group consisting of: the hosting metadata and the configuration descriptor (Clarkson teaches as with reference to control data 300 in FIGS 3A-3C, command generation module may generate a command to copy data from the source container identifier 310 to an associated primary restoration device identifier 330, paragraph [0038]; the commands may relate to an automated process to manipulate confirmation control parameters associated with cloud-based storage 150, for example, command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers 140 to restoration device 170, paragraph [0050], line 4-8; command generation module 420 may also generate a command to backup data in one of a synchronous mode or an asynchronous mode, in the asynchronous mode, changes may be made to target device 160 at defined intervals, paragraph [0042], line 1-3 and 7-8; forming the command in block 520 may include determining a time for execution of the commands, for 
Regarding claim 2, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: generating the configuration descriptor occurs on a first computer that is not a second computer that hosts at least one selected from the group consisting of: the current container database and the target container database (Clarkson teaches as illustrated in FIG. 1, environment 100 may include a controller 110, a network 120, a source device 130 that includes source containers, and a cloud based storage 150, cloud-based 
Regarding claim 8, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: the method further comprises automatically selecting a next container database; executing the asynchronous job comprises moving the pluggable database from the current container database to the next container database (Clarkson teaches controller 110 may determine and store information identifying data replication parameters, and controller 110 may use this information to generate the storage/backup command, for example,  controller 110 may identify source device 130 that includes source containers 140 and pair the source containers 140 to locations where one or more copies of the source data may be stored. Controller 110 may further determine, for example, that source data from certain source containers 140 may be stored to certain restoration devices 170; controller 110 may associate source containers 140 with restoration devices 170, and store the source data based on the association; forming the command in block 520 may include determining a time for execution of the commands, for example, certain types of data ( e.g., time sensitive data) may be backed up synchronously such that changes to data in a source frame may be copied to a target frame in near-real time, while other types of data ( e.g., less critical data and/or it teaches executing the data that tends to not change significantly over time) may be backed up asynchronously (e.g., periodically at particular times during periods of low network activity), paragraph [0052], line 1-9; command generation module 420 may form commands 
Regarding claim 9, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 8, further teach wherein said administrative request is automatically generated in response to detecting a dynamic condition (Clarkson teaches forming the command in block 520 may include determining a time for execution of the commands, for example, certain types of data ( e.g., time sensitive data) may be backed up synchronously such that changes to data in a source frame may be copied to a target frame in near-real time, while other types of data ( e.g., less critical data and/or it teaches executing the data that tends to not change significantly over time) may be backed up asynchronously (e.g., periodically at particular times during periods of low network activity), paragraph [0052], line 1-9; controller 110 may monitor activities levels in source devices 130, target devices 160, and/or network 120 and cause the data to be copied when the monitored activities levels are below a threshold level, paragraph [0052], line 20-23, noted the activities levels below threshold level is interpreted as a dynamic condition). 
Regarding claim 10, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the dynamic condition comprises an observed amount of at least one selected from the group consisting of: resource usage and resource availability (Clarkson teaches controller 110 may monitor activities levels in source devices 130, target devices 160, and/or network 120 and cause the data to be copied when the monitored activities levels are below a threshold level, paragraph [0052], line 20-23, noted, the activities levels monitoring is interpreted as the dynamic condition comprises an observed amount of at least one of: resource usage and resource availability). 
Regarding claim 12, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 8, further teach a director performing: directing, to the current container database, a first query that identifies a pluggable database (Clarkson teaches command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for example, determining data stored at active source containers 140, storing a copy the data to the first set of restoration devices (e.g., to a pair primary restoration device identifiers 330), and then further storing a second copy of the acquired data to a second set of restoration devices 170 (e.g., to a secondary restoration device identifier 340), paragraph [0050], line 10-15, noted, a commands of series jobs to determine data stored at active source containers 140, in conjunction with move/copy pluggable database from DMBS container to DMBS target container taught by Lee, is interpreted as directing, to the current container database, a first query that identifies a pluggable database); directing, to the next container database, a second query that identifies said pluggable database (Clarkson teaches command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to 
Regarding claim 13, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 12, further teach wherein a same client issues the first query and the second query (Li teaches user interact with a database server of DBMS by submitting to the database server commands that cause the database server to perform operations on data stored in a database, paragraph [0052], line 1-4; a database command may be in the form of a database statement that conforms to a database language, data definition language (‘DLL’) commands are issue to a database server to create or configure database object, paragraph [0053], line 1-2 and 6-8; in conjunction with the teaching of Clarkson as command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for example, determining data stored at active source containers 140, storing a copy the data to the first set of restoration devices (e.g., to a pair primary restoration device identifiers 330), and then further storing a second copy of the acquired data to a second set of restoration devices 170 (e.g., to a secondary 
Regarding claim 15, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 1, further teach wherein executing the asynchronous job causes generating a second request that includes deployment reconfiguration details for at least one of: said pluggable database, or a second pluggable database (Clarkson as command generation module 420 may form commands representing a series of jobs in a solution to copy and store data from source containers to restoration devices, the instruction may include, for example, determining data stored at active source containers 140, storing a copy the data to the first set of restoration devices (e.g., to a pair primary restoration device identifiers 330), and then further storing a second copy of the acquired data to a second set of restoration devices 170 (e.g., to a secondary restoration device identifier 340), paragraph [0050], line 10-15; noted, a commands of series jobs to copy data stored at active source containers 140 primary and secondary restoration devices based on the restoration device identifiers, in conjunction with pluggable database taught by Li, is interpreted as wherein executing the asynchronous job causes generating a second request that includes deployment reconfiguration details for at least one of: said pluggable database, or a second pluggable database). 
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1) and Lee et al. (U.S. Pub. No. 2014/0095530 A1), further in view of Singh (U.S. Patent No. 7,272,600 B1).
Regarding claim 3, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one selected from the group consisting of: the pluggable database and said current container database. 
Singh teaches wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one selected from the group consisting of: the pluggable database and said current container database (Fig. 2, col. 3, line 5-12, 17-34, line 49-67 and col. 4, line 1-5, col. 7, line 6-16, col. 5, line 39-47, API invoking store procedure ‘db_do_export” and ‘db_do_re_import’ for export/import transportable database).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one selected from the group consisting of: the pluggable database and said current container database into pluggable database transfers of Li.
Motivation to do so would be to include wherein executing the asynchronous job comprises invoking a remote application programming interface (API) to invoke a stored procedure in at least one selected from the group consisting of: the pluggable database and said current container database such that is usually faster than exporting and importing database objects in the data file an object at a time (Sigh, col. 5, line 49-51).
Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1) and .
Regarding claim 6, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database. 
Phan teaches wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database (Phan teaches the migration API can include interfaces exposed by a remote RMI object bound into a JNDI tree, or interfaces of Java Management Extensions (JMX) on a runtime bean (for example, ClusterRuntimeMbean); the remote RMI object can provide both a synchronous and an asynchronous mode for initiating a resource group migration; also see FIG. 2, paragraph [0022], [0024]; a plurality of parameters (for example, name of a resource group to be migrated, name of a partitioning which the resource group reside, and name of target cluster) can be provided to the migration API, which can used the parameter to invoke 719 a replication manager 716 for migrating session state associated with the resource group X in partition X, paragraph [0079], noted, the name of resource group is interpreted as symbolic name; also see paragraph [0080]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database into pluggable database transfers of Li.
Motivation to do so would be to include wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database such that the API can be used to initiate a resource group across-cluster migration within a partition (Phan, paragraph [0005], line 7-8)
Regarding claim 7, Li as modified by Clarkson, Lee and Phan teach all claimed limitations as set forth in rejection of claim 6, further teach wherein: the method further comprises automatically selecting a particular template from a plurality of pluggable templates based on the symbolic name (Phan teaches each resource group template 160 can define one or more application A 162, B 164, resources A 166, B 168, and/or other deployable applications or resources, and can be referenced by a resource group, paragraph [0019]; also see paragraph [0022] and [0024]; when the system activates a resource group template using a referencing resource group, it can replace those tokens with values set in the resource group’s containing object, paragraph [0042]; the remote RMI object can provide both a synchronous and an asynchronous mode for initiating a resource group migration; also see FIG. 2, paragraph [0022], [0024]; a plurality of parameters (for example, name of a resource group to be migrated, name of a partitioning which the resource group reside, and name of target cluster) can be provided to the migration API, which can used the parameter to invoke 719 a replication manager 716 for migrating session state associated with the resource group X in partition X, paragraph [0079]; also see paragraph [0080]); executing the asynchronous job comprises creating the pluggable database as an instance of the particular template (Phan teaches when the system activates a resource group template using a referencing resource group, it can replace those tokens with values set in the resource group’s containing object, paragraph [0042]; the remote RMI object can provide both a synchronous and an asynchronous mode for initiating a resource group migration; also see FIG. 2, paragraph [0022], [0024]; a plurality of parameters (for example, name of a resource group to be migrated, name of a partitioning which the resource group reside, and name of target cluster) can be provided to the migration API, which can used the parameter 
Regarding claim 20, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 18, but do not explicitly disclose: wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database; the instructions further cause automatically selecting a particular template from a plurality of pluggable templates based on the symbolic name; executing the asynchronous job comprises creating the pluggable database as an instance of the particular template.
Phan teaches wherein: the configuration details of the administrative request comprise a symbolic name of the pluggable database (the migration API can include interfaces exposed by a remote RMI object bound into a JNDI tree, or interfaces of Java Management Extensions (JMX) on a runtime bean (for example, ClusterRuntimeMbean); the remote RMI object can provide both a synchronous and an asynchronous mode for initiating a resource group migration; also see FIG. 2, paragraph [0022], [0024]; a plurality of parameters (for example, name of a resource group to be migrated, name of a partitioning which the resource group reside, and name of target cluster) can be provided to the migration API, which can used the parameter to invoke 719 a replication manager 716 for migrating session state associated with the resource group X in partition X, paragraph [0079], noted, the name of resource group is interpreted as symbolic name; also see paragraph [0080]); the instructions further cause automatically selecting a particular template from a plurality of pluggable templates based on the symbolic name (each resource group template 160 can define one or more application A 162, B 164, resources A 166, B 168, and/or other deployable applications or resources, and can be referenced by a resource group, paragraph [0019]; also see paragraph [0022] and [0024]; when the system activates a 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database; the instructions further cause automatically selecting a particular template from a plurality of pluggable templates based on the symbolic 
Motivation to do so would be to include wherein the configuration details of the administrative request comprise a symbolic name of the pluggable database; the instructions further cause automatically selecting a particular template from a plurality of pluggable templates based on the symbolic name; executing the asynchronous job comprises creating the pluggable database as an instance of the particular template such that the API can be used to initiate a resource group across-cluster migration within a partition (Phan, paragraph [0005], line 7-8)
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1) and Lee et al. (U.S. Pub. No. 2014/0095530 A1), further in view of Kohkaki (U.S. Pub. No. 2013/0198211 A1).
Regarding claim 4, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein: the configuration descriptor comprises a particular job type of a plurality of job types; the method further comprises: automatically selecting a particular job queue of a plurality of job queues based on the particular job type, and automatically appending the asynchronous job onto the particular job queue. 
Kohkaki teaches the configuration descriptor comprises a particular job type of a plurality of job types (the front end application 1111a may include a function to judge the file conversion required to execute the output instruction, the front end application may embed the type of data conversion required, as a parameter such as ‘office2rpcs’, for example, in the data conversion 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein: the configuration descriptor comprises a particular job type of a plurality of job types; the method further comprises: automatically selecting a particular job queue of a plurality of job queues based on the particular job type, and automatically 
Motivation to do so would be to include wherein: the configuration descriptor comprises a particular job type of a plurality of job types; the method further comprises: automatically selecting a particular job queue of a plurality of job queues based on the particular job type, and automatically appending the asynchronous job onto the particular job queue to overcome the difficulty of data conversion engines that need to be prepared (Kohkaki, paragraph [0009], line 6-7).
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1) and Lee et al. (U.S. Pub. No. 2014/0095530 A1), further in view of Bangalore et al. (U.S. Pub. No. 2018/0137139 A1).
Regarding claim 11, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the current container database and the second container database have different release versions. 
Bangalore teaches wherein the current container database and the second container database have different release versions (if two different versions of Oracle DBMS software are to be compared in regards to operating from an older restored point in time database backup copy, two distinct software containers 323 can be created one for reach respective version of Oracle DBMS, paragraph [0036]).

Motivation to do so would be to include wherein the current container database and the second container database have different release versions such that with no namespace conflicts due to containerization, the restore operations can be executed concurrently or substantially concurrently and performance metrics collected and compared (Bangalore, paragraph [0036], line 15-18).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2015/0254240 A1) in view of Clarkson (U.S. Pub. No. 2016/0036623 A1) and Lee et al. (U.S. Pub. No. 2014/0095530 A1), further in view of Dadarakothapalli et al. (U.S. Patent No. 10,374,809 B1).
Regarding claim 14, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 12, but do not explicitly disclose wherein the director authenticates a client that issues the first query. 
Dadarakothapalli teaches wherein the director authenticates a client that issues the first query (col. 10, line 6-20, authenticate the client in response the request from client to determine whether the client is authorized to obtained requested data).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the director authenticates a client that issues the first query into pluggable database transfers of Li.
Motivation to do so would be to include wherein the director authenticates a client that issues the first query to ensure that the response has not been tampered with from the time at 
Regarding claims claim 16, Li as modified by Clarkson and Lee teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the asynchronous job generates an authentication wallet.
Dadarakothapalli teaches wherein the asynchronous job generates an authentication wallet (asynchronous process generates digital certificate signing request to obtain digital certificate that may be presented to customers and other entities to enable authentication of the destination server, col. 4, line 12-22).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the asynchronous job generates an authentication wallet into pluggable database transfers of Li.
Motivation to do so would be to include wherein the asynchronous job generates an authentication wallet to ensure that the response has not been tampered with from the time at which the response was generated to the time at which a client receives the response from the other entity (Dadarakothapalli, col. 1, line 14-16).

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 8, 16 and 18 have been considered but are moot in view of the new ground(s) of rejection (See new references of Lee, Singh and Dadarakothapalli).
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Regarding claim 2, applicant argues that the cited references fails to teach ‘the computer’ of claim limitations (“Clarkson teaches... [0009],..source container (interpreted as second computer)”. Clarkson (0008) teaches, “the term ‘container’ is broadly interpreted to include a memory device (e.g., a disk drive, tape, etc.)”. A drive is not a computer. Clarkson is mischaracterized.” (page 8, 4rd paragraph)). Respectfully, it is noted that Clarkson teaches the source container of source device, which source device may include a type of computer system (paragraph [0015]), thus, it read on ‘the computer’ as claimed.
Regarding claim 10, applicant argues “Claim 10 is rejected without an explicit reason as required by KSR and MPEP 2141(111). Prima facie obviousness is unestablished”. Respectfully, it is noted that the cited references that establish with the reason for its parent claims, thus, repetition of reasoning is not necessary.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/KEN HOANG/Examiner, Art Unit 2168